          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 1 of 12




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
 5   BURSOR & FISHER, P.A.
     Sarah N. Westcot (State Bar No. 264916)
 6   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 7   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 8   E-Mail: swestcot@bursor.com
 9
     Attorneys for Plaintiff
10
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
14   VENUS TRAN, on behalf of herself and all      Case No.
     others similarly situated,
15
                                                   CLASS ACTION COMPLAINT
                               Plaintiff,
16
            v.
17                                                 JURY TRIAL DEMANDED
18   BOSTON UNIVERSITY,

19                             Defendant.

20
21
22
23
24
25
26
27
28


     CLASS ACTION COMPLAINT
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 2 of 12




 1          Plaintiff Venus Tran (“Plaintiff”) brings this action on behalf of herself and all others
 2   similarly situated against Defendant Boston University (“BU” or “Defendant”). Plaintiff makes the
 3   following allegations pursuant to the investigation of her counsel and based upon information and
 4   belief, except as to the allegations specifically pertaining to herself, which are based on personal
 5   knowledge.
 6               NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS
 7          1.      This is a class action lawsuit on behalf of all people who paid tuition and fees for
 8   the Spring 2020 academic term (the “Spring Term”) at Boston University, and who, because of
 9   BU’s response to the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of
10   the education for which they paid, and/or the services for which their fees were paid, without
11   having their tuition and fees refunded to them.
12          2.      BU is a large private university with an enrollment of approximately 34,657
13   students. The university is organized into 18 school and colleges on two campuses and offers more
14   than 300 programs of study. BU also operates an online program offering more than 44 online
15   degree programs.
16          3.      On March 17, 2020, through a news release from its President Robert A. Brown, BU
17   announced that because of the COVID-19 pandemic, all in-person classes would be suspended
18   through the end of the Spring Term. The announcement informed students that all classes would
19   instead be held remotely through online formats for the remainder of the Spring Term.
20          4.      Since March 17, 2020, BU has not held any in-person classes. Classes that have
21   continued have only been offered in an online format, with no in-person instruction.
22          5.      As a result of the closure of Defendant’s facilities, Defendant has not delivered the
23   educational services, facilities, access and/or opportunities that Ms. Tran and the putative class
24   contracted and paid for. The online learning options being offered to BU students are subpar in
25   practically every aspect, from the lack of facilities, materials, and access to faculty. Students have
26   been deprived of the opportunity for collaborative learning and in-person dialogue, feedback, and
27   critique. The remote learning options are in no way the equivalent of the in-person education that
28   Plaintiff and the putative class members contracted and paid for.


     CLASS ACTION COMPLAINT                                                                                 1
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 3 of 12




 1            6.    Plaintiff and the putative class are therefore entitled to a refund of tuition and fees
 2   for in-person educational services, facilities, access and/or opportunities that Defendant has not
 3   provided. Even if BU claims it did not have a choice in cancelling in-person classes, it
 4   nevertheless has improperly retained funds for services it is not providing.
 5            7.    Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s
 6   disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time that
 7   remained in the Spring Term when classes moved online and campus services ceased being
 8   provided and for the entirety of the Spring Term, during which all classes have been held online
 9   and no campus services have been available. Plaintiff seeks a return of these amounts on behalf of
10   herself and the Class as defined below.
11                                                 PARTIES
12            8.    Plaintiff Venus Tran is a citizen of California who resides in San Jose, California.
13   Ms. Tran is a graduate student at BU’s Medical Sciences program. Ms. Tran paid more than
14   $28,000 in tuition and fees to Defendant for the Spring Term. She has not been provided a refund
15   of any tuition monies and certain fees that were paid, despite the fact that in-person classes have
16   not been held since March 17, 2020.
17            9.    Defendant Boston University is a private institution of higher learning with its
18   principal place of business located at 1 Silber Way, Boston, Massachusetts 02215.
19                                     JURISDICTION AND VENUE
20            10.   The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A), as
21   modified by the Class Action Fairness Act of 2005, because at least one member of the Class, as
22   defined below, is a citizen of a different state than Defendant, there are more than 100 members of
23   the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of interest and
24   costs.
25            11.   This Court has personal jurisdiction over Defendant because many of the acts and
26   transactions giving rise to this action occurred in this District, and because Defendant conducts
27   substantial business in this District and has sufficient minimum contacts with California.
28   Defendant has solicited students residing in California to attend its institution; has accepted money,


     CLASS ACTION COMPLAINT                                                                                   2
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 4 of 12




 1   including application fees, tuition, and other fees from students residing in California, has websites
 2   accessible to students in California, has entered into contracts with California residents, and
 3   generally has minimum contacts in California sufficient to satisfy the Due Process Clauses of the
 4   California and United States Constitutions.
 5           12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the acts
 6   and transactions giving rise to this action occurred in this District, and because Plaintiff is a
 7   resident of the state in which the District is located. Specifically, the contract that is the subject of
 8   this action was formed in this District.
 9                                       FACTUAL ALLEGATIONS
10   Plaintiff and Class Members Paid Tuition and Fees for the Spring Term
11           13.     Plaintiff and Class members are individuals who paid the cost of tuition and other
12   mandatory fees for the Spring Term at BU.
13           14.     The Spring Term at BU began on or about January 21, 2020 and final examinations
14   were scheduled to end on or about May 9, 2020.
15           15.     Plaintiff and Class members paid the cost of tuition for the Spring Term. They also
16   paid other mandatory university fees associated with the Spring Term, including Student Services
17   fees and Health & Wellness fees.
18           16.     Approximate tuition costs at BU for the Spring Term are $28,427.
19           17.     Fees paid by or on behalf of BU students vary based on program of study. By way
20   of example, undergraduate students pay fees of approximately $609 per semester while law
21   students pay $656 per semester, and graduate students in the medical sciences program pay $378
22   per semester. Many students are required to pay additional fees associated with specific in-person
23   courses (e.g. laboratory courses, visual arts courses).
24           18.     The tuition and fees described in the paragraphs above are provided by way of
25   example; total damage amounts – which may include other fees that are not listed herein but that
26   were not refunded – will be proven at trial.
27
28


     CLASS ACTION COMPLAINT                                                                                  3
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 5 of 12




 1   In Response To COVID-19, BU Closed Campuses and Cancelled All In-Person Classes
 2           19.     On March 17, 2020, BU announced via news release that because of the COVID-19
 3   pandemic, all in-person classes would be suspended effective immediately. The announcement
 4   informed students that all classes would instead be held remotely through online formats.
 5           20.     Since March 17, 2020, BU has not held any in-person classes. Classes that have
 6   continued have only been offered in an online format, with no in-person instruction. Even classes
 7   for students with concentrations in areas where in-person instruction is especially crucial (such as
 8   music, theatre, and the sciences) have only had access to minimum online education options.
 9           21.     As a result of the closure of Defendant’s facilities, Defendant has not delivered the
10   educational services, facilities, access and/or opportunities that Plaintiff and the putative class
11   contracted and paid for, including but not limited to critical in-class lectures and presentations.
12   Plaintiff and the putative class are therefore entitled to a refund of all tuition and fees for services,
13   facilities, access and/or opportunities that Defendant has not provided. Even if BU claims it did
14   not have a choice in cancelling in-person classes, it nevertheless has improperly retained funds for
15   services it is not providing.
16           22.     The online learning options being offered to BU students are subpar in practically
17   every aspect, from the lack of facilities, materials, and access to faculty. Students have been
18   deprived of the opportunity for collaborative learning and in-person presentations, dialogue,
19   feedback, and critique.
20           23.     The remote learning options are in no way the equivalent of the in-person education
21   putative class members contracted and paid for. The remote education being provided is not even
22   remotely worth the amount charged class members for tuition for the Spring Term.
23           24.     BU students paid a higher price for an in-person education than they would have
24   paid for an online education. This is illustrated clearly by the vast price difference in BU’s in-
25   person, on-campus programs versus BU’s own online learning programs. For example, the tuition
26   for Spring Term for classes in the School of Social Work is $850 per credit. BU also offers online
27   classes in the Graduate Medical School for as little as $480 per credit. The cost of one credit of an
28   in-person education at BU is nearly double the cost of an online education at the same university.


     CLASS ACTION COMPLAINT                                                                                  4
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 6 of 12




 1            25.   Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s
 2   disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time that
 3   remained in the Spring Term when classes moved online and campus services ceased being
 4   provided. Plaintiff seeks return of these amounts on behalf of herself and the Class as defined
 5   below.
 6                                         CLASS ALLEGATIONS
 7            26.   Plaintiff seeks to represent a class defined as all people who paid BU tuition and/or
 8   fees for in-person educational services that BU failed to provide during the Spring Term, and
 9   whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the Class
10   are Defendant, Defendant’s officers, directors, agents, trustees, parents, children, corporations,
11   trusts, representatives, employees, principals, servants, partners, joint ventures, or entities
12   controlled by Defendant, and their heirs, successors, assigns, or other persons or entities related to
13   or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge assigned to this
14   action, and any member of the judge’s immediate family.
15            27.   Plaintiff also seeks to represent a subclass consisting of Class members who reside
16   in California (the “Subclass”).
17            28.   Subject to additional information obtained through further investigation and
18   discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by
19   amendment or amended complaint.
20            29.   Numerosity. The members of the Class and Subclass are geographically dispersed
21   throughout the United States and are so numerous that individual joinder is impracticable. Upon
22   information and belief, Plaintiff reasonably estimates that there are tens of thousands of members
23   in the Class and Subclass. Although the precise number of Class members is unknown to Plaintiff,
24   the true number of Class members is known by Defendant and may be determined through
25   discovery. Class members may be notified of the pendency of this action by mail and/or
26   publication through the distribution records of Defendant and third-party retailers and vendors.
27            30.   Existence and predominance of common questions of law and fact. Common
28   questions of law and fact exist as to all members of the Class and Subclass and predominate over


     CLASS ACTION COMPLAINT                                                                               5
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 7 of 12




 1   any questions affecting only individual Class members. These common legal and factual questions
 2   include, but are not limited to, the following:
 3          (a)     whether Defendant accepted money from Class and Subclass members in exchange
 4                  for the promise to provide services;
 5          (b)     whether Defendant has provided the services for which Class and Subclass members
 6                  contracted; and
 7          (c)     whether Class and Subclass members are entitled to a refund for that portion of the
 8                  tuition and fees that was contracted for services that Defendant did not provide.
 9          (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and
10                  Subclass; and
11          (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust
12                  enrichment.
13          31.     Typicality. Plaintiff’s claims are typical of the claims of the other members of the
14   Class in that, among other things, all Class and Subclass members were similarly situated and were
15   comparably injured through Defendant’s wrongful conduct as set forth herein. Further, there are
16   no defenses available to Defendants that are unique to Plaintiff.
17          32.     Adequacy of Representation. Plaintiff will fairly and adequately protect the
18   interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in
19   complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action
20   on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic to
21   those of the Class or Subclass.
22          33.     Superiority. A class action is superior to all other available means for the fair and
23   efficient adjudication of this controversy. The damages or other financial detriment suffered by
24   individual Class and Subclass members are relatively small compared to the burden and expense of
25   individual litigation of their claims against Defendant. It would, thus, be virtually impossible for
26   the Class or Subclass on an individual basis, to obtain effective redress for the wrongs committed
27   against them. Furthermore, even if Class or Subclass members could afford such individualized
28   litigation, the court system could not. Individualized litigation would create the danger of


     CLASS ACTION COMPLAINT                                                                                 6
          Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 8 of 12




 1   inconsistent or contradictory judgments arising from the same set of facts. Individualized litigation
 2   would also increase the delay and expense to all parties and the court system from the issues raised
 3   by this action. By contrast, the class action device provides the benefits of adjudication of these
 4   issues in a single proceeding, economies of scale, and comprehensive supervision by a single court,
 5   and presents no unusual management difficulties under the circumstances.
 6          34.     In the alternative, the Class and Subclass may also be certified because:
 7          (a)     the prosecution of separate actions by individual Class and Subclass members would
 8                  create a risk of inconsistent or varying adjudications with respect to individual Class
 9                  members that would establish incompatible standards of conduct for the Defendant;
10          (b)     the prosecution of separate actions by individual Class and Subclass members would
11                  create a risk of adjudications with respect to them that would, as a practical matter,
12                  be dispositive of the interests of other Class members not parties to the
13                  adjudications, or substantially impair or impede their ability to protect their interests;
14                  and/or
15          (c)     Defendant has acted or refused to act on grounds generally applicable to the Class as
16                  a whole, thereby making appropriate final declaratory and/or injunctive relief with
17                  respect to the members of the Class as a whole.
18                                                COUNT I
                                             Breach of Contract
19                                   (On Behalf of the Class and Subclass)
20          35.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
21   paragraphs of this complaint.
22          36.     Plaintiff brings this claim individually and on behalf of the members of the Class
23   and Subclass against Defendants.
24          37.     Through the admission agreement and payment of tuition and fees, Plaintiff and
25   each member of the Class and Subclass entered into a binding contract with Defendant.
26          38.     As part of the contract, and in exchange for the aforementioned consideration,
27   Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and
28   Subclass members fulfilled their end of the bargain when they paid monies due for the Spring


     CLASS ACTION COMPLAINT                                                                                7
             Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 9 of 12




 1   Term. Tuition for the Spring Term was intended to cover in-person educational services from
 2   January through May 2020. In exchange for tuition monies paid, Class and Subclass members
 3   were entitled to in-person educational services through the end of the Spring Term.
 4            39.   Defendant has failed to provide the contracted for services and has otherwise not
 5   performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff
 6   and the Class for their Spring Term tuition and fees, without providing them the benefit of their
 7   bargain.
 8            40.   Plaintiff and members of the Class and Subclass have suffered damage as a direct
 9   and proximate result of Defendant’s breach, including but not limited to being deprived of the
10   education, experience, and services to which they were promised and for which they have already
11   paid.
12            41.   As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and
13   Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no
14   be limited to reimbursement of certain tuition, fees, and other expenses that were collected by
15   Defendant for services that Defendant has failed to deliver. Defendant should return the pro-rated
16   portion of any Spring Term tuition and fees for education services not provided since BU shut
17   down on March 17, 2020.
18            42.   Defendant’s performance under the contract is not excused due to COVID-19.
19   Indeed, Defendant should have refunded the pro-rated portion of any education services not
20   provided. Even if performance was excused or impossible, Defendant would nevertheless be
21   required to return the funds received for services it will not provide.
22                                                COUNT II
                                             Unjust Enrichment
23                                   (On Behalf of the Class and Subclass)
24            43.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
25   paragraphs of this complaint.
26            44.   Plaintiff brings this claim individually and on behalf of the members of the Class
27   and Subclass against Defendant.
28            45.   Plaintiff and members of the Class and Subclass conferred a benefit on Defendant in


     CLASS ACTION COMPLAINT                                                                                   8
         Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 10 of 12




 1   the form of monies paid for Spring Term tuition and other fees in exchange for certain service and
 2   promises. Tuition for Spring Term was intended to cover in-person educational services from
 3   January through May 2020. In exchange for tuition monies paid, Class members were entitled to
 4   in-person educational services through the end of the Spring Term.
 5          46.     Defendant voluntarily accepted and retained this benefit by accepting payment.
 6          47.     Defendant has retained this benefit, even though Defendant has failed to provide the
 7   education, experience, and services for which the tuition and fees were collected, making
 8   Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the
 9   pro-rated portion of any Spring Term tuition and fees for education services not provided since BU
10   shut down on March 17, 2020.
11          48.     It would be unjust and inequitable for Defendant to retain the benefit, and Defendant
12   should be required to disgorge this unjust enrichment.
                                                 COUNT III
13
                                                  Conversion
14                                 (On Behalf of the Class and Subclass)

15          49.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

16   paragraphs of this complaint.

17          50.     Plaintiff brings this claim individually and on behalf of the members of the Class

18   and Subclass against Defendant.
            51.     Plaintiff and members of the Class and Subclass have an ownership right to the in-
19
20   person educational services they were supposed to be provided in exchange for their Spring Term

21   tuition and fee payments to Defendant.

22          52.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

23   Subclass when it moved all classes to an online format and discontinued in-person educational

24   services for which tuition and fees were intended to pay.

25          53.     Plaintiff and members of the Class and Subclass demand the return of the pro-rated

26   portion of any Spring Term tuition and fees for education services not provided since BU shut

27   down on March 17, 2020.

28


     CLASS ACTION COMPLAINT                                                                              9
         Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 11 of 12




 1           54.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and
 2   Subclass without providing the educational services for which they paid, deprived Plaintiff, Class
 3   and Subclass members of the benefits for which the tuition and fees paid.
 4           55.     This interference with the services for which Plaintiff and members of the Class and
 5   Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for services
 6   that will not be provided.
 7           56.     Plaintiff, Class, and Subclass members are entitled to the return of pro-rated portion
 8   of any Spring Term tuition and fees for education services not provided since BU shut down on
 9   March 17, 2020.
10                                           PRAYER FOR RELIEF
11           WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seek
12   judgment against Defendant, as follows:
13                   (a)     For an order certifying the Class and Subclass under Rule 23 of the Federal
14                           Rules of Civil Procedure and naming Plaintiff as representative of the Class
                             and Plaintiff’s attorneys as Class Counsel to represent the Class and
15                           Subclass;

16                   (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                             counts asserted herein;
17
                     (c)     For compensatory and punitive damages in amounts to be determined by the
18
                             Court and/or jury;
19
                     (d)     For prejudgment interest on all amounts awarded;
20
                     (e)     For an order of restitution and all other forms of equitable monetary relief;
21
                     (f)     For injunctive relief as pleaded or as the Court may deem proper; and
22
23                   (g)     For an order awarding Plaintiff and the Class and Subclass their reasonable
                             attorneys’ fees and expenses and costs of suit.
24
                                       DEMAND FOR TRIAL BY JURY
25
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
26
     and all issues in this action so triable of right.
27
28


     CLASS ACTION COMPLAINT                                                                                  10
         Case 5:20-cv-03088-NC Document 1 Filed 05/05/20 Page 12 of 12




 1   Dated: May 5, 2020           BURSOR & FISHER, P.A.
 2                                By:     /s/ L. Timothy Fisher
 3
                                  L. Timothy Fisher (State Bar No. 191626)
 4                                1990 North California Blvd., Suite 940
                                  Walnut Creek, CA 94596
 5                                Telephone: (925) 300-4455
                                  Facsimile: (925) 407-2700
 6                                E-mail: ltfisher@bursor.com

 7                                BURSOR & FISHER, P.A.
                                  Sarah N. Westcot (State Bar No. 264916)
 8                                2665 S. Bayshore Dr., Suite 220
                                  Miami, FL 33133-5402
 9                                Telephone: (305) 330-5512
                                  Facsimile: (305) 676-9006
10                                E-Mail: swestcot@bursor.com

11                                Attorneys for Plaintiff
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28


     CLASS ACTION COMPLAINT                                                  11
